Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Trio-Tech International Van Nuys, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 No. 333-38082, Form S-8 No. 333-40102 and Form S-8 No 333-147817 of Trio-Tech International of our report dated September 28, 2010,relating to the consolidated financial statements which appear in this Form 10-K. /s/ Mazars LLP Mazars, LLP CERTIFIED PUBLIC ACCOUNTANTS Singapore September 28, 2010
